Name: Council Regulation (Euratom, ECSC, EC) No 577/96 of 25 March 1996 laying down the weightings applicable from 1 July 1994 to the remuneration of officials of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: cooperation policy;  personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 2. 4. 96 I EN I Official Journal of the European Communities No L 83/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EC) No 577196 of 25 March 1996 laying down the weightings applicable from 1 July 1994 to the remuneration of officials of the European Communities serving in third countries between 1 July 1995 and the date of the Council Deci ­ sion setting the weightings to apply with effect from 1 July 1995; Whereas, however, in order to mirror the weightings applicable within the European Community to remunera ­ tion and pensions of officials and other servants of the European Communities, provision should be made for any such recovery to apply solely to a period of no more than six months preceding the Decision and for its effects to be spread over a period of no more than 12 months following the date of that Decision, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employ ­ ment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EC, Euratom, ECSC) No 2963/95 (2) and in particular the first paragraph of Article 13 of Annex X, Having regard to the proposal from the Commission, Whereas account should be taken of changes in the cost of living in countries outside the Community and weight ­ ings applicable to remuneration payable in the currency of the country of employment to officials serving in third countries should be determined with effect from 1 July 1994; Whereas, under Annex X of the Staff Regulations, the Council sets the weightings every six months; whereas it will accordingly have to set new weightings for the coming half-years, and, in particular, those applicable from 1 July 1995; Whereas the weightings to apply with effect from 1 July 1995 in respect of which payment has been made on the basis of a previous Regulation could lead to retrospective adjustments to remuneration (positive or negative); Whereas provision should be made for back-payments in the event of an increase in remunerations as a result of these weightings; Whereas provision should be made for the recovery of sums overpaid in the event of a reduction in remunera ­ tions as a result of these weightings for the period Article 1 With effect from 1 July 1994, the weightings applicable to remuneration payable in the currency of the country of employment shall be shown in the Annex. The exchange rates for the calculation of such remunera ­ tion shall be those used for implementation of the general budget of the European Communities for the month preceding the date referred to in the first paragraph. Article 2 In accordance with the first paragraph of Article 13 of Annex X of the Staff Regulations, the Council shall set weightings every six months. It shall accordingly set new weightings with retrospective effect from 1 January 1995 and 1 July 1995. The institutions shall make back payments in the event of an increase in remuneration as a result of these weight ­ ings. (') OJ No L 56, 4. 3 . 1968 , p. 1 . 2 OJ No L 310, 22. 12. 1995, p. 1 . 2. 4. 96No L 83/2 EN Official Journal of the European Communities For the period between 1 July 1995 and the date of the Council Decision setting the weightings applicable with effect from 1 July 1995, the institutions shall make retro ­ spective downward adjustments to remuneration in the event of a reduction as a result of these weightings. Retrospective adjustments involving the recovery of sums overpaid shall , however, concern only a period of no more than six months preceding the Decision and this recovery shall be spread over no more than 12 months from the date of that Decision . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1996. For the Council The President S. AGNELLI 2. 4. 96 EN Official Journal of the European Communities No L 83/3 ANNEX Country of employment weightings applicable with effect from 1 July 1994 Country of employment weightings applicable with effect from 1 July 1994 Albania Algeria f) Angola Antigua and Barbuda Argentina Australia Austria Bangladesh Barbados Belize Benin Botswana Brazil Bulgaria Burkina Faso Burundi Cameroon Canada Central African Republic Chad Chile China Colombia Comoros Congo Costa Rica Cyprus Czech Republic and Slovakia Djibouti Dominican Republic Egypt 58,67 0,00 232,37 95,03 101,01 94,24 128,71 60,59 89,81 87,45 57,18 68,00 81.65 40,23 70,01 81,75 69.66 70,71 102,65 73,31 69,38 70,59 63,87 82,75 90,97 66,03 92.54 58,08 124,36 80,87 57,71 72,23 36.80 0,00 70,40 108,42 98,35 76,83 0,00 47,06 100,63 100,20 79,96 55,02 0,00 99,53 74.55 41.13 90.81 101,40 83,51 46,95 179,87 66,47 75,08 60,67 26.14 58,98 0,00 51.56 49,36 Mali Malta Mauritania Mauritius Mexico Morocco Mozambique Namibia Netherlands Antilles New Caledonia Niger Nigeria Norway Occupied Territories (*) Pakistan Papua New Guinea Peru Philippines Poland Republic of Cape Verde Romania Russia Rwanda (") Sao Tome and Principe (*) Senegal Seychelles Sierra Leone Slovenia Solomon Islands Somalia (*) South Africa (The Cape) South Africa (Pretoria) South Korea Sudan Suriname Swaziland Sweden Switzerland Syria Tanzania Thailand Togo Tonga Trinidad and Tobago Tunisia Turkey Uganda Ukraine United States of America (New York) United States of America (Washington) Uruguay Vanuatu Venezuela Western Samoa Zaire (*) Zambia Zimbabwe 71,21 74,94 83,37 77,69 93,18 67,55 61.44 69,52 82,78 123,92 72,84 87.45 122,13 0,00 61,59 112,88 80,16 61,63 77,15 82,45 37,02 124,59 0,00 0,00 69,25 80,84 72,89 86,84 0,00 73,81 69,48 109,49 61 ,06 23,63 51,56 1 10,95 134,02 96.05 40,56 80,35 67,66 80,40 65,94 60,51 49,71 66,30 72,60 98,12 85,93 88,89 94,22 40,25 68,10 0.00 0,00 71,19 48,93 Equatorial Guinea Ethiopia Ex-Yugoslavia (*) Fiji Finland Gabon Gambia Georgia (*) Ghana Grenada Guinea Guinea-Bissau Guyana Haiti 0 Hong Kong Hungary India Indonesia Israel Ivory Coast Jamaica Japan (Tokyo) Jordan Kazakhstan Kenya Lebanon Lesotho Liberia (*) Madagascar Malawi (") Not available.